Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 10 13 and 15 -20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/20.
The scope of claim 3 and 10 and being directed to separate embodiments is further discussed below with respect to the rejection of the prior art. 
Claim Rejections - 35 USC § 112
Claims 1, 5, 7, 8 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the terms “weldability” and “superior” are relative and subjective terms.  The weldability between metals is dependent upon techniques and processes.  Here the claim does not recite under which conditions and by processes each material is to be welded with respect to each other. More broadly “weldability” is often considered by some to be the same as “joinability”. Such techniques are more than fusion welding. For example, the claims may or may not cover brazing as a “weldability” that is superior or inferior.  Here it is not possible to determine the metes and bounds for the claims without knowing the exact materials, conditions and processes intended.	Further in claim 1, “a first surface to a second surface of the first wall portion” is inferential and unclear.  No structure with respect to the first wall and the club head has been previously recited such that one can determine how a surface is related to the previously recited claim elements. In this context, “the opposite” side lacks a proper antecedent basis.  Further “in the thickness direction of the first wall portion” lacks a proper antecedent.   This “thickness direction” as further used in claim 14 further undefined with respect to the other elements of the club head and is unclear.  

	Note claims 5 and 7 appear to be duplicate. 
	Likewise in claim 8, the function of materials that “cannot be welded to each other” is subjective.  A weld joint between parts depends on a bond that is satisfactory for its intended purpose and is subjective to the processes involved.  While metallurgically incompatible metals are known so too are 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 and any dependent claims is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 9, the unlimited upper boundary of 3 to infinity is not supported by the written description.  It is not disclosed how such a material of infinite difference in specific gravity is workable. 
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 11 and 14 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano 20090305815.
As to claims 1, 2, 4 and 11, Hirano shows a club head with a first wall portion 2 on the sole wall portion made of a first material disclosed to be titanium alloy with a specific gravity of 4.42 [0092] a second member of a second SUS 630 material with a specific gravity of 7.8 [0091] and third member of a third tungsten material with a specific gravity of 9.5 [0096].  As shown above, the third material's specific gravity is different from the first material's specific gravity and the second material's specific gravity. 
The weldablity of first material and the second material as being superior to that of the third material is considered to be inherent in the known difficulties in welding tungsten alloys.  The melting point of Tungsten over 5000 degrees F make it more difficult to weld than the 3000 degrees F which is closer to the melting point of stainless steel in the upper range of 2800 degrees F.  
The first member is fixed to the second member by welding [0036] and the third member is fixed to the first member by using the second member [0056]
As shown in fig. 2, the third member 1B has a continuous portion best shown at reference 4 which is continuous from a first surface at the toe to a second surface at the heel of the first wall portion 2 which surfaces are on one side and the opposite side of the club head, respectively, in the thickness direction of the first wall portion from the toe to the heel.
Notably here claim 3 has been withdrawn as it calls the third member is sandwiched between the first member and the second member which is an embodiment that sets forth an arrangement that is distinct from claim 1 with the first member fixed to the second member. 
As to claims 5, 7 and 9, from the specific gravities listed above, the recited condition is considered met and the difference in specific gravity between the first and the third materials is 3 or more.
As to claim 8, titanium and tungsten alloys are considered metal materials that cannot be welded to each other without specialized processes.
While claim 10 is not treated on the merits, it suggest processes that are separate and distinct from that of claim 1 that calls for “welding”.  
As to claim 12, a hole in the first member is broadly shown at 26 in fig. 4 where the second member is fixed to an edge by welding and the second member is provided with a hole 13. 
Claim(s) 1, 2, 4, 5-9, 11 and 14 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morales et al. 2018/0221737.
With respect to claims 1, 2, 8, 9 and 11, figs. 1 and 2 of Morales shows a first material 1220 with hole 2222 has specific gravity of 7.5-8.5 [0073]. A second material is shown in his first weight 1110 is of a tungsten alloy with a specific gravity of 8-11 [0074]. Lastly, the third material in a third member 1121 that is fixed to the second member that is heavier with specific gravity of 14-20.  [0077] the second weight component 1120 may comprise a weld-adverse characteristic to the body 1220.  As such, they cannot be welded to each other as called for in claim 8. Likewise, it is shown that the weldability between the first and second materials is superior to that of the third whereas the first material and second material may be welded [0082].  The third member is fixed by using the second member and is considered to have a continuous portion which is continuous from a first surface to a second surface of the first wall portion 2211 which surfaces 2210 and 1220 are considered to be on one side and the opposite side, respectively, in the thickness direction of the first wall portion.
First wall portion 1220 is considered to be part of the sole wall portion as called for by claim 4.
The specific gravity relationships as called for in claims 5 and 7 is considered shown by the specific gravities listed above in the discussion of claim.  Further claim 6 is considered met where the overlapping specific gravities of the first material and second materials show they are capable of being equal. 
Claim 10 is shown where the second and third members are sinter bonded. [0081].
Claims 12 and 14 is shown by first hole 2222 and second hole 2114 in which the third member 1120 is placed having decreasing aperture areas. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano 20090305815.
As to claim 6, Hirano shows that he “prefers” to have the second main body material or a higher specific gravity “whereby more weight can be allocated to a peripheral portion.” [0038]  As such, to have selected material of equal specific gravity for P1 and P2 would have been obvious in order to shift the weight of the club as desired for the particular design of the club for its intended use.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
To the extent that applicant appears to believe that the novelty of his invention appears to be and that he has discovered that a first material can be welded to a third material using an intermediate second material, such is not the case since such a welding technique appears to be an old and well-known solution in the art of welding. In Welding of Dissimilar Metals, ln. 62 it notes that,  “in certain situations, the only way to make a successful joint is to use a transition material between the two dissimilar metals”. https://www.totalmateria.com/page.aspx?ID=CheckArticle&site=ktn&NM=152. 2006

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711